 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Ulises Pena
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:18-CR-00065-DAD-BAM
10
                        Plaintiff                     STIPULATION AND ORDER TO CONTINE
11                                                    STATUS CONERENCE
12    Bikramjit Singh Pannu
      Ulises Pena
13
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE BARBARA
16   A. MCAULIFFE; HENRY CARBAJAL, ASSISTANT UNITED STATES ATTORNEY:

17
            COMES NOW Defendant, ULISES PENA, by and through his attorney of record,
18
     EMILY DELEON, hereby requesting that the status conference hearing currently set for April 8,
19
     2019, be continued to May 13, 2019.
20
            The government has produced over 11,000 pages of Bates stamped discovery, including
21
     investigative reports and related documents, as well as items seized by search warrant. This
22
     discovery has been either produced directly to counsel and/or made available for inspection and
23
     copying. Defense counsel for Mr. Pena was appointed on approximately January 30, 2019, after
24
     Mr. Pena’s previous counsel retired from practice and withdrew from the case. The April 8, 2019
25
     status conference would be counsel’s second status conference representing Mr. Pena. Defense
26
     counsel for Mr. Pena requires additional time to review the voluminous discovery. Defense
27
     counsel and the Government also need additional time to have a meaningful discussion of the plea
28
                                                      1
 1   agreement.

 2          Counsel for Mr. Pannu and counsel for the government do not object to, and agree with,

 3   the request for continuance of the status conference. Counsel for defendants believe that failure

 4   to grant the above-requested continuance would deny them the reasonable time necessary for

 5   effective preparation, taking into account the exercise of due diligence.

 6          The parties agree that for the purpose of computing time under the Speedy Trial Act, 18

 7   U.S.C. § 3161, et seq., within which trial must commence, the time period of the date of this

 8   stipulation to May 13, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§

 9   3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by

10   the Court at defendants’ request on the basis of the Court’s finding that the ends of justice served

11   by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

12   IT IS SO STIPULATED.
                                                                  Respectfully Submitted,
13   DATED: 04/04/19                                              /s/ Emily Deleon______
                                                                  EMILY DELON
14                                                                Attorney for Defendant
15                                                                Ulises Pena

16   DATED: 04/04/19                                              /s/Robert Lamanuzzi
                                                                  ROBERT LAMANUZZI
17                                                                Attorney for Defendant
                                                                  Bikramjit Singh Pannu
18

19

20   DATED: 04/04/19                                              /s/Henry Carbajal
                                                                  HENRY CARBAJAL
21                                                                Assistant U.S. Attorney
22

23

24

25

26
27

28
                                                        2
 1                                               ORDER
 2
            IT IS SO ORDERED that the 3rd Status Conference is continued from April 8, 2019 to
 3
     May 13, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded
 4
     pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).
 5

 6
     IT IS SO ORDERED.
 7

 8
        Dated:     April 4, 2019                             /s/ Barbara   A. McAuliffe       _
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
